Citation Nr: 1130010	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis with emphysema.

2.  Entitlement to service connection for bronchitis with emphysema, for accrued benefits purposes.

3.  Entitlement to service connection for angioedema (claimed as swelling of the throat, tongue, and eyes), for accrued benefits purposes.

4.  Entitlement to service connection for atherosclerosis (claimed as heart condition), for accrued benefits purposes.

5.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

6.  Entitlement to service connection for anxiety and depression (claimed as nervous condition), for accrued benefits purposes.

7.  Entitlement to an increased rating for a service-connected duodenal ulcer, rated noncompensably prior to September 16, 2003, 10 percent from September 16, 2003, through November 17, 2008, and 20 percent from then.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 5 to April 17, 1962, and from April to August 1967.

This case arises to the Board of Veterans' Appeals (Board) from July 2003, April 2004, May 2004, and January 2011-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A July 2003 decision denied service connection for multiple claimed conditions and denied a compensable rating for a duodenal ulcer (see claims files, Vol 1).  Included in that decision is a denial of service connection for bronchitis with emphysema.  The decision failed to address whether new and material evidence had been submitted to reopen that claim. 

In April 2004, the RO issued a rating decision that granted a 10 percent rating effective from September 16, 2003, for a duodenal ulcer and determined that no new and material evidence had been submitted to reopen claims for service connection for bronchitis with emphysema, for anxiety and depression, for atherosclerosis, and for diabetes mellitus (see claims files, Vol 2).  The April 2004 rating decision notes (erroneously) that a July 2003 decision that had denied those claims had become final and that new and material evidence was needed to reopen them.  A July 2003 written submission from the Veteran contains all elements necessary for a timely notice of disagreement (hereinafter: NOD) to the July 2003 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; Gallegos v Gober, 14 Vet. App. 50 (2000).  Moreover, because the appeal period for the July 2003 rating decision had not yet lapsed in April 2004, it was unnecessary to submit new and material evidence to reopen the claims.

In May 2004, the RO denied service connection for angioedema, claimed as a swelling of the throat, tongue, and eyes (see claims files, Vol 2).  The Veteran timely appealed that decision.

In September 2004, the RO issued a statement of the case (hereinafter: SOC) that found new and material evidence and then reopened a claim for service connection for emphysema with bronchitis.  

In July 2008, the Board remanded the case for development.  

In September 2009, the RO increased the rating for service- connected duodenal ulcer to 20 percent, effective from November 18, 2008 (see claims files, Vol 4). 

On September 17, 2010, the Board was notified that the Veteran had died in April 2010.  In October 2010, the Board dismissed the Veteran's appeals.  

In a January 2011-issued rating decision, the RO substituted the claimant for the Veteran.  The RO then denied DIC, death pension, and accrued benefits.  The claimant appealed.  In March 2011, the RO granted death pension.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in April 2010, appeals to the Board were pending for service connection for a pulmonary/respiratory disorder, service connection for angioedema, service connection for atherosclerosis, service connection for diabetes mellitus, service connection for anxiety and depression, and for an increased rating for a duodenal ulcer.

2.  The claimant filed a motion for substitution in June 2010.

3.  By rating decision of June 1962, the RO denied service connection for bronchitis and emphysema and properly notified the Veteran of that decision.  

4.  The Veteran did not appeal the June 1962 decision and it became final.

5.  Evidence received at the RO since the June 1962 rating decision raises a reasonable possibility of substantiating the claim for service connection for bronchitis.  

6.  Chronic bronchitis arose during the Veteran's first period of active service.  

7.  Chronic bronchitis later re-emerged, according to later-dated VA out-patient treatment reports.  

8.  Competent medical evidence tending to link angioedema to active military service or to service-connected disability has not been submitted. 

9.  Competent medical evidence tending to link atherosclerosis to active military service or to service-connected disability has not been submitted.  

10.  Competent medical evidence tending to link diabetes mellitus to active military service or to service-connected disability has not been submitted.  

11.  Competent medical evidence tending to link an anxiety disorder to active military service has been submitted. 

12.  A service-connected duodenal ulcer has been manifested throughout the appeal period by symptoms that more nearly approximate continuous moderate manifestations.  

13.  A moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is/are not shown.  


CONCLUSIONS OF LAW

1.  The June 1962 rating decision, which denied service connection for bronchitis and emphysema, is final.  38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. §§ 3.104, (1956, Supp. 1962).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for bronchitis and emphysema and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bronchitis, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); §§ 5103, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2010).

4.  Angioedema (claimed as swelling of the throat, tongue, and eyes), was not incurred in or aggravated by active military service, nor is it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); §§ 5103, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.1000 (2010).

5.  Atherosclerosis (claimed as heart condition), was not incurred in or aggravated by active military service, nor is it caused or aggravated by a service-connected disability, nor may it be presumed to have been caused by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); §§ 5103, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 (2010).

6.  Diabetes mellitus was not incurred in or aggravated by active military service, nor is it caused or aggravated by a service-connected disability, nor may it be presumed to have been caused by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107(b) (West 2002); §§ 5103, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 (2010).

7.  An anxiety disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107(b) (West 2002); §§ 5103, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2010).

8.  Throughout the appeal period, the criteria for a 20 percent schedular rating for duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand action items have been accomplished.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, in October 2010, VA complied with the above-stated notice requirements.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all records available at the time of the Veteran's death, subject to the limitations set forth at 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2010) (entitlement must be based on evidence in the file at date of death).  No additional existing evidence may be associated with the claims files.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Substitution of Appellant for the Veteran

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. 5121 may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In this case, Appellant is a living person who is eligible to receive accrued benefits under 38 U.S.C.A. 5121.  Appellant filed a claim for substitution within one-year of the death of the Veteran.

Entitlement to Accrued Benefits

Upon the death of an individual receiving VA benefits, certain persons shall be paid periodic monetary benefits to which the deceased was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2010). 

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will, upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  38 C.F.R. § 3.1000(a) (2010).

At the time of the Veteran's death, several claims and appeals were pending.  For accrued benefits purposes, Appellant assumes these claims and appeals as they stood at the date of the Veteran's death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  Only the evidence contained in the claims files at the time of the Veteran's death, or certain VA and service department records that are construed as being within VA's possession at the time of death, may be considered when adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (d) (4).  

The analyses below will determine which, if any, accrued benefits to which the appellant may be entitled.

New and Material Evidence to Reopen a Claim  

Although in September 2004, the RO found sufficient new and material evidence to reopen a claim for service connection for emphysema and bronchitis (see September 2004 SOC), the Board must address the new and material issue de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  Thereafter, the Board may consider the claim on the merits.  

In June 1962, the Nashville, Tennessee, RO issued a rating decision that denied service connection for bronchitis with emphysema.  The Veteran, unrepresented then, was notified of that decision in a letter from the RO, but did not appeal.  Although his mother attempted to appeal the decision by submitting her notice of disagreement (hereinafter: NOD), the rating decision became final, because an NOD signed by the Veteran or by an appointed representative was not submitted.  38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. §§ 3.104, (1956, Supp. 1962).  Pursuant to current 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2010).

In November 1967, in response to a separate service connection claim for a duodenal ulcer, the RO issued a rating decision denying service connection for the ulcer.  The November 1967 notice letter also informed the Veteran that the RO had again denied service connection for bronchitis and emphysema [emphasis added].  The Veteran submitted an NOD in December 1967, specifically mentioning "bronchitis and emphysema."  The RO did not, however, issue an SOC addressing service connection for bronchitis and emphysema.  Nevertheless, the timely NOD renders the November 1967 rating decision non-final with respect to service connection for bronchitis and emphysema.  

38 C.F.R. § 3.156(a) (2010) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  

The earlier version of the new and material evidence regulation states: 

New and material evidence is evidence that has not been previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant and that, by itself, or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  The evidence submitted is new and material under either version above.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the final June 1962 RO rating decision consists of a DD Form 214, service treatment records (STRs) and claims and statements of the Veteran.  These are briefly discussed below.

A DD-214 reflects that the Veteran began active service on February 5, 1962, and was discharged after 2 months and 13 days of active military service.  The STRs reflect that at entry into active military service in February 1962, the lungs, chest, nose, and sinuses were normal.  No cough or history of coughing was noted on the entrance examination report.  On February 15, the Veteran reported 11/2 weeks of coughing.  The impression was upper respiratory infection.  On February 20, an impression of bronchitis was first offered.  

On February 21, the Veteran was hospitalized with flu symptoms.  Malaise, chills, fever, coughing, generalized chest pain, and vomiting were reported.  Wheezes and ronchi were noted.  A chest X-ray showed obstructive emphysema.  On March 3, 1962, a new, definite pneumonic process was seen.  On March 11, an X-ray showed that pneumonia was resolving, as well as the obstructive emphysematous component.  The left lower lobe was noted to be clearing on March 15; however, a pulmonary function test on March 28 disclosed a markedly obstructive defect persisting that was considered to be not reversible.  An April 5 chest X-ray showed no pneumonia.  

On April 6, 1962, a medical officer entered two final diagnoses.  The first of these is pneumonia, not elsewhere classified, left lower lobe, lobar, unknown etiology, probably secondary to diagnosis number 2.  Diagnosis number 2 was chronic bronchitis.  The medical officer annotated that diagnosis number 1, that is, pneumonia, was incurred in the line of duty, but that diagnosis number 2, chronic bronchitis, was not incurred in the line of duty and existed prior to entry.  

On April 10, 1962, a medical officer annotated that chronic bronchitis was not aggravated beyond the normal progression of the disease.

In April 1962, the Veteran claimed service connection for a bronchial condition.  In June 1962, the RO denied the claim on the basis that bronchitis with emphysema was found within 16 days of induction and clearly existed prior to active service and did not increase in severity during active service.  Because the Veteran did not appeal the decision, it became final.  

The Board must review the evidence submitted since the final June 1962 decision to determine whether any of it is new and material evidence.  The evidence submitted since the June 1962 RO decision includes a January 2001 VA out-patient treatment report that contains an assessment of bronchitis, not otherwise specified.  This is new and material evidence sufficient to reopen the claim.  It is new because it has not been considered in the earlier final rating decision on the matter.  It is material because it contains a current diagnosis of bronchitis.  A current diagnosis is a necessary element for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, considering the discharge diagnosis of chronic bronchitis in April 1962, and considering 38 C.F.R. § 3.303 (b), which states, in part, "With chronic disease shown as such in service...so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributed to intercurrent causes" the January 2001 diagnosis of bronchitis is so significant that it must be considered to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as diabetes mellitus, cardiovascular-renal disease, or psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Bronchitis with Emphysema

The initial concern is whether bronchitis and/or emphysema pre-existed active service.  Because the February 1962 enlistment examination report shows that the lungs and chest were normal, a presumption of soundness at entry must attach.  38 C.F.R. § 3.304 (b).  The presumption of soundness can be rebutted only by "clear and unmistakable evidence that an injury or disease existed prior to service."  See VAOGPREC 3-2003, construing 38 U.S.C. § 1111 as requiring clear and unmistakable evidence of both a pre-existing disability and lack of aggravation during service to rebut the presumption of soundness.  The Federal Circuit later held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that the government show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, an April 1962 Air Force medical board concluded that chronic bronchitis pre-existed active military service.  However, the evidence for the Air Force's conclusion is controversial because, upon entry into active air service in February 1962, no lung or chest disability was found.  The entrance examination report contains no notation of wheezes or rales or coughing.  Bronchitis was first noted on February 20, 1962, 15 days after the Veteran began active service.  No medical evidence has been submitted that tends to show that bronchitis cannot develop in 15 or fewer days.  Because there is no medical documentation of bronchitis dated prior to entry into active service, and because there is no notation of bronchitis at entry, the Board cannot conclude that chronic bronchitis clearly and unmistakably existed prior to active military service.  The Board's material finding of fact must therefore be that chronic bronchitis is presumed to have arisen during the Veteran's first period of active service and that clear and unmistakable evidence to the contrary has not been presented.  

As noted above, 38 C.F.R. § 3.303 (b) states, in part, "With chronic disease shown as such in service...so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributed to intercurrent causes."  Especially compelling for a finding of chronicity in this case is that the STRs mention that a pulmonary function test of March 28, 1962, disclosed a markedly obstructive defect that was considered to be not reversible.  Later manifestations of bronchitis are consistent with this irreversible obstructive defect first shown during active service.  Bronchitis is shown in a January 2001 VA out-patient treatment report.  A June 2003 private report notes peri-bronchial thickening consistent with asthma or bronchitis.  A December 2005 VA report notes chronic bronchitis.  While a medical opinion addressing whether there is a clear intercurrent cause of bronchitis would be prudent in some cases, because this claim arises under 38 U.S.C.A. § 5121, no additional medical evidence may be added to the file.  

Because there is no evidence of a clear intercurrent cause of the Veteran's bronchitis in the file and VA is precluded by law from obtaining such additional evidence, service connection for bronchitis, for accrued benefits purposes, is in order.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (a veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the veteran's disease pre-existed service and was not aggravated thereby.").  

Because there is no medical evidence of emphysema after active service, service connection for emphysema, for accrued benefits purposes, must be denied. 

Angioedema 

An April 1992 private medical report from Methodist Hospital of Jonesboro notes angioedema with swelling of the face, chin, and back.  The Veteran reported that he had several recent episodes of this.  This is the earliest-dated documentation of angioedema.  There is no mention of active military service in the report nor does the report contain a suggestion of a link between this condition and active military service.  

In July 2003, the Veteran reported eye, throat, and tongue swelling and related circulatory problems.  He did not report or allege that these symptoms appeared during active service.  An August 2003 private medical report notes that he had recently gone to an emergency room with tongue swelling and breathing difficulty.  The physician noted that this was an episode of recurring attacks of unknown etiology.  The physician stated, "He had these attacks of angioedema and urticaria for the past few years really."  

Because the STRs are silent for any related symptom and because there is no medical evidence of a link between angioedema and active military service or service-connected disability, there is no basis for service connection.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for angioedema is therefore denied.  



Atherosclerosis

In July 2003, the Veteran reported circulatory problems, three prior heart attacks, and three angioplasties.  He submitted private medical reports that note treatment during the 1970s, 1980s, 1990s, and 2000s for various health problems.  

An August 2003 report notes a hospitalization and discharge diagnoses of angioedema with allergic reaction and respiratory distress of unknown etiology; uncontrolled diabetes; coronary disease; hypertension; and, obesity.  While this report serves as evidence of a current cardiovascular disease, because the STRs are silent for any cardiovascular symptom, including hypertension, and because there is no medical evidence of a link between atherosclerosis and active military service or service-connected disability, and because neither hypertension or other cardiovascular-renal disease was shown within a year of separation, there is no basis for service connection.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for atherosclerosis therefore denied.  

Diabetes Mellitus 

The STRs are silent for diabetes.  Neither does a July 1968 VA examination report mention diabetes.  A private August 1968 examination report mentions that all systems were within normal limits.  The Veteran was hospitalized privately in August 1968 for nausea and nervousness, but no diabetes was shown.  

A September 1991 private medical report notes that the Veteran was diabetic.  This is the earliest documentation of diabetes.  A February 1992 private hospitalization report notes diabetes mellitus.  Another February 1992 entry notes that the Veteran needed Glucotrol(r).  A January 1994 private medical report notes insulin-dependent diabetes mellitus and another January 1994 report mentions adult onset diabetes.  A February 2001 VA report notes that the Veteran started taking insulin about 4 years earlier, notwithstanding the January 1994 report of insulin-dependent diabetes mellitus over 7 years earlier.  A January 2003 VA out-patient treatment report notes diabetes mellitus.  No date of onset of diabetes or etiology opinion is of record.  

In May 2003, the Veteran requested service connection for diabetes mellitus.  Because the STRs are silent for any related symptom and because there is no medical evidence of a link between diabetes mellitus and active military service or service-connected disability, nor is there any evidence of diabetes mellitus within a year of discharge from active military service, there is no basis for service connection.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for diabetes mellitus is therefore denied.  

Anxiety and Depression

The STRs are silent for any complaint or symptom relevant to an acquired nervous disorder, although a July 1967 medical report mentions a nervous stomach.  A July 1968 VA examination report does not mention a nervous disorder; however, a private August 1968 examination report mentions that the Veteran appeared to possess a nervous temperament.  The Veteran was hospitalized privately in August 1968 for nausea and nervousness.  The report notes that the Veteran had been apprehensive since leaving the service.

A March 1970 VA consultation report notes trouble sleeping and frequent vomiting.  The impression was functional indigestion.

In December 2002, D. Grubb, M.D., supplied a favorable nexus opinion.  The doctor reported that the Veteran suffered from stress and anxiety, among others, "...which partly stem from his military service."  The doctor added, "This did play some role in his future problems, which included ulcer disease, atherosclerosis, chronic abdominal pain, and depression."  

A January 2003 VA out-patient treatment report notes an assessment of anxiety, treated with Xanax(r).  A February 2003 VA report notes depression.

A private February 2003 report from M. H., Ph.D. APN (advanced-practice nurse), also contains a favorable nexus opinion.  The health-care professional mentioned that the Veteran, "...has a history of stress and anxiety which at least in part apparently are related to his military service." 

In May 2003, the Veteran requested service connection for a nervous condition.  VA did not offer an examination to determine the nature and etiology of his claimed nervous disorders.  

Although the STRs are silent for any nervous symptom, both of the above-mentioned favorable medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The rationale is not clearly articulated by either health professional; however, the Board assumes that it is based on the history of a bleeding ulcer that began during active service and a private hospitalization in August 1968 for nausea and nervousness since leaving the service.  

Although it would be prudent under other circumstances to forward the case for a medical opinion addressing the nature and etiology of the claimed acquired nervous disorder, in this case, no evidence may be added to the file.  The Board must therefore carefully consider the two favorable nexus opinions that are in the file.  After considering all the evidence of record, the Board finds that the evidence favors the claim.  Service connection for an anxiety disorder must therefore be granted, for accrued benefits purposes.  

Increased Rating for a Duodenal Ulcer 

The above analyses focused on service-connected claims, for accrued benefits purposes.  The focus now shifts to an increased rating claim, for accrued benefits purposes.  The service-connected duodenal ulcer is rated noncompensably prior to September 16, 2003, 10 percent from September 16, 2003, through November 17, 2008, and 20 percent from then.  The Board must determine whether a higher rating is warranted for any portion of the appeal period.  

Disability ratings are based upon the average impairment of earning capacity, as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a more recent case, the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A service-connected duodenal ulcer has been rated under Diagnostic Code 7305.  Under that code, a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation requires a moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent evaluation requires a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation requires a severe duodenal ulcer with pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss, productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).  

On February 20, 2003, the RO received a claim for an increased rating from the Veteran.  He reported that a job opportunity with a police force had been lost because of his ulcer.  The RO scheduled a VA compensation examination.  

According to an April 2003 VA compensation examination report, the Veteran reported vomiting, hematesis, and melena (see claims files, Vol 1).  He had coughed-up bright red blood one month earlier.  He took Xanax(r), Maalox(r), and Mylanta(r).  He reported diarrhea and constipation.  His most recent constipation was one week earlier.  He reported gas, bloating, and distention.  He had gained 26 pounds since June 2002.  There was no anemia, but there was mid-epigastrium pain.  The impression was history of bleeding ulcer in the 1960s.  

According to a February 2004 VA compensation examination report, the Veteran reported nausea, occasional vomiting, and occasional melena (see claims files, Vol 2).  He reported occasional bright red blood on the tissue paper and in the toilet bowl.  He reported bloating and occasional diarrhea, but no constipation.  He reported colicky pains after meals.  There was no anemia.  The impression was, "...morbidly obese male with a multitude of medical conditions including duodenal ulcer which he believes is still active and giving him nausea, epigastric pain, and some bleeding which could also be from a multitude of other sources."  The examiner recommended further gastrointestinal workup. 

The Board remanded the case in July 2008 for a VA examination.  

According to a November 2008 VA compensation examination report, the Veteran was too obese to be moved from his motorized wheel chair for an examination.  He declined further work-up.  The diagnoses were peptic ulcer disease, hiatal hernia, and gastroesophageal reflux disease (hereinafter: GERD).  The examiner explained that it would be difficult to determine whether his gastrointestinal problems are incapacitating without further work-up.  

The duodenal ulcer has been manifested throughout the appeal period by symptoms that more nearly approximate continuous moderate manifestations.  A rating higher than 20 percent is not more nearly approximated because a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is/are not shown.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, for the period prior to November 18, 2008, the evidence favors an increased, 20 percent, schedular rating.  For the period beginning on November 18, 2008, the preponderance of the evidence is against a rating greater than 20 percent.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court set forth a three-part test to determine whether an extra-schedular rating is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  Later, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, Social Security Administration records reflect that the Veteran was unemployable due to disabilities not related to his duodenal ulcer.  Although he reported that his ulcer disqualified from a job as a police officer, he declined to be examined to determine whether this might be so.  Thus, there is no medical evidence to support his theory.  His service-connected duodenal ulcer has not been shown to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for bronchitis, for accrued benefits purposes, is granted.

Service connection for angioedema (claimed as swelling of the throat, tongue, and eyes), for accrued benefits purposes, is denied.

Service connection for atherosclerosis (claimed as heart condition), for accrued benefits purposes, is denied.

Service connection for diabetes mellitus, for accrued benefits purposes, is denied.

Service connection for an anxiety disorder, for accrued benefits purposes, is granted.  

For the period prior to November 18, 2008, a 20 percent rating for a duodenal ulcer, is granted, for accrued benefits purposes, subject to the laws and regulations governing payment of monetary benefits. 

For the prior commencing on November 18, 2008, a schedular rating greater than 20 percent for a duodenal ulcer, for accrued benefits purposes, is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


